Name: Council Regulation (EEC) No 3778/85 of 31 December 1985 establishing, for 1986, certain measures for the conservation and management of fishery resources, applicable to vessels flying the flag of Member States, other than Spain and Portugal, in waters falling under the sovereignty or within the jurisdiction of Spain
 Type: Regulation
 Subject Matter: fisheries;  Europe;  economic geography
 Date Published: nan

 No L 363 / 20 Official Journal of the European Communities 31 . 12 . 85 COUNCIL REGULATION (EEC) No 3778 / 85 of 31 December 1985 establishing, for 1986 , certain measures for the conservation and management of fishery resources , applicable to vessels flying the flag of Member States , other than Spain and Portugal , in waters falling under the sovereignty or within the jurisdiction of Spain Member States ('), as last amended by Regulation (EEC) No 3723 / 85 ( 2 ) as well as to the specific detailed rules drawn up in accordance with Article 164 (4 ) of the Act of Accesssion ; Whereas , pursuant to Article 2(3 ) of the Treaty of Accession of Spain and Portugal , the institutions of the Community may adopt before accession the measures referred to in article 164 of the Act of Accession , these measures entering into force subject to and on the date of the entry into force of that Treaty , THE COUNCIL OF THE EUROPEAN COMMUNITES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accesssion of Spain and Portugal , and in particular Article 164 thereof . Having regard to the proposal from the Commission , Whereas , pursuant to Article 164 of the Act of Accesssion , it is for the Council to decide on the fishing possibilities and the corresponding number of Community vessels which may fish in Atlantic waters falling under the sovereignty or within the jurisdiction of Spain and covered by the ICES ; Whereas these possibilitis are determined , with respect to species not subject to the system of total allowable catches and quotas , having regard to the relative stability of stocks and the need to ensure their conservation , and also to the fishing possibilities granted to Spanish vessels in the waters of the other Member States of the Community apart from Portugal ; Whereas the specific conditions governing the fishing activities of such vessels should be laid down ; Whereas the fishing activities covered by this Regulation are subject to the control measures provided for by Council Regulation (EEC ) No 2057 / 82 of 29 June 1982 , establishing certain control measures for fishing activities by vessels of the HAS ADOPTED THIS REGULATION : Article 1 The number of vessels flying the flag of a Member State of the Community , other than Spain and Portugal , authorized to fish in waters falling under the sovereignty or within the jurisdiction of Portugal as provided for in Article 164 of the Act of Accesssion and the rules governing access , are as set out in the Annex . Article 2 This Regulation shall enter into force on 1 January 1986 , subject to the entry into force of the Treaty of Accession of Spain and Portugal . It shall be applicable until 31 December 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 December 1985 . For the Council The President R. STEICHEN (') OJ No L 220 , 29 . 7 . 1982 , p . 1 . ( 2 ) OJ No L 361 , 31 . 12 . 1985 , p . 42 31 . 12 . 85 Official journal of the European Communities No L 363 / 21 ANNEX EEC - SPAIN Total number of vessels Species ICES zone Authorized fishing gear Period of fishing authorizationBasic list Periodic list I. General fishing Hake (:Merluccius merluccius) VIII c , IX (&gt;) Long-lines trawl ( vessels over 100 grt ) 10 ( France ) 5 ( 2 ; ( France ) year-round Monkfish (Lophius piscatorius) (Lophius boudegassa) VIII c , IX (') Trawl year-round Megrim (Lepidorhombus whiffiagonis) (Lepidorhombus boscii) VIII c , IX (&lt;) Trawl year-round Norway Lobster (Nephrops norvegicus) VIII c , IX (M Trawl year-round Pollack (Pollachius pollachius) VIII c , IX (') Traw 1 year-round II . Specialized fishing VIII c , IX ('} 25 10 year-roundLong-lines ( long-liners over 100 grt ) Rods ( vessels under 50 grt ) VIII c SeineAnchovy (Engraulis encrasicolus) as main catch 64 year-round 40 between 1. 3 . ( France ) and 30 . 6 . 20 between 1 . 7 . ( France ) and 31 . 10 . 40 between 1. 1 . ( France ) and 28 . 2 . and 1 . 7 . and 3 1 . 12 . VIII c SeineAnchovy (Engraulis encrasicolus) as live bait VIII c 71Sardine (Sardina pilchardus) Seine ( vessels under 100 grt ) ( France ) (') Waters falling under the sovereignty and within the jurisdiction of the Kingdom of Spain . ( 2 ) Total number of standard vessels per Member State ; standard vessels means a vessel having a brake horsepower equal to 700 horsepower ( B1 IP . The conversion rates for vessels having a different engine power are the same as those defined in Article 158 paragraph 2 of the Act of Accession . Species Quantity( tonnes ) ICES zone Authorized fishing gear or type of vessel Total number of vessels Period of fishing authorization Thunnidae unlimited VIII c , IX ( ! ) Troll line Unlimited year-round (') Waters falling under the sovereignty and within the jurisdiction of the Kingdom of Spain .